Citation Nr: 1721592	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  12-30 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a rating higher than 40 percent for chronic prostatitis with urinary incontinence.

2.  Entitlement to a rating higher than 20 percent for hypertension, residual of rheumatic fever.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, C.F., & G.R.



ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from September 1958 to July 1959.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  A notice of disagreement was received in April 2012, a statement of the case was issued in September 2012, and a VA Form 9 was received in October 2012.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in October 2015 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

The Board notes that in Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that entitlement to a total disability rating based on individual unemployability (TDIU) claim cannot be considered separate and apart from an increased rating claim. See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Board granted entitlement to a TDIU in a December 2015 decision.  Accordingly, the Board finds that Rice is not applicable.

In December 2015, the Board remanded these claims for additional development.  That development having been completed, the claims are now ready for appellate review.


FINDINGS OF FACT

1.  The Veteran's chronic prostatitis with urinary incontinence does not require the use of an appliance or the wearing of absorbent materials that must be changed more than 4 times per day.

2.  The Veteran's diastolic pressure is not predominantly 120 or more.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 40 percent for chronic prostatitis with urinary incontinence have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.115a, 4.115b, Diagnostic Code 7527 (2016).

2.  The criteria for a disability rating higher than 20 percent for service-connected hypertension, residual of rheumatic fever, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.104, Diagnostic Code 7101 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2016).

A standard October 2011 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).

The Veteran's service treatment and personnel records have been obtained. Post-service treatment records have also been obtained.

The Veteran was provided VA medical examinations.  The examinations are sufficient evidence for deciding the claims. The reports are adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain a reasoned explanation.  Thus, VA's duty to assist has been met.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, the Veteran has not raised any deficiency with the hearing. See Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

In October 2015, the Board remanded this claim to obtain additional treatment records, and to afford the Veteran a VA examination for his prostatitis.  Additional treatment records were obtained and the Veteran was scheduled for an examination.  The Board notes that the Veteran cancelled the examination and indicated that he did not desire to attend another examination.  See December 2016 Report of Contact.  As such, the evidence indicates that there has been substantial compliance with the Board's remand directives. See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The VA's duty to assist in the development of the claims is complete, and no further notice or assistance to the Veteran is required to fulfill the duty. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103 (a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of the claims.

II.  Increased Ratings

The Veteran seeks entitlement to higher ratings for his chronic prostatitis with urinary incontinence and hypertension.

Applicable Laws

Disability ratings are based on the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155 ; 38 C.F.R. § 4.1. Separate diagnostic codes identify the various disabilities. Where there is a question as to which of two ratings shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The determination of whether an increased disability rating is warranted is to be based on a review of the entire evidence of record and the application of all pertinent regulations. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505 (2007). The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Board has considered the entire record, including the Veteran's VA clinical records and private treatment records. These show complaints and treatment, but will not be referenced in detail. The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000). Therefore, the Board will discuss the evidence pertinent to the rating criteria and the current disability.

A.  Entitlement to a Rating Higher than 40 Percent for Chronic Prostatitis with Urinary Incontinence

Service connection for chronic prostatitis was granted in a November 1977 rating decision, at which time a noncompensable rating was assigned, effective June 1977.  In April 1996, the Veteran's rating was increased to 10 percent, effective February 1996.  The Veteran submitted a claim for an increased rating in August 2009.  In September 2010, the Veteran's rating was increased to 20 percent, effective August 2009.  In January 2012, the Veteran's rating was increased to 40 percent, effective August 2009.  

The Veteran is currently rated as 40 percent disabled under 38 C.F.R. § 4.115b, Diagnostic Code 7527, which indicates symptoms should be rated as voiding dysfunction or urinary tract infection, whichever is predominant.

The rating criteria for urinary frequency, obstructed voiding, and urinary tract infection do not provide for a rating in higher than the Veteran's current 40 percent rating.  Additionally, although a rating higher than 40 percent is available under renal dysfunction, there is no evidence that the Veteran's chronic prostatitis causes renal dysfunction.  

Under voiding dysfunction, the next highest rating available is 60 percent, when there is continual urine leakage, post-surgical urinary diversion, urinary incontinence or stress incontinence requiring the use of an appliance or the wearing of absorbent materials that must be changed more than 4 times per day.  38 C.F.R. § 4.115a, Voiding Dysfunction.

The Veteran was afforded a VA examination in June 2010.  He reported urinating 8 times a day at intervals of every hour, and 4 times during the night, at intervals of 2 hours.  He reported problems starting urination and the urine flow was with decreased force.  He also reported urinary incontinence, but stated he did not require a pad or any absorbent material. He also did not require an appliance.

The Veteran was afforded a VA examination in December 2011.  He reported dysuria, hesitancy/difficulty starting a stream, a weak, intermittent stream, and straining to urinate and dribbling. He reported having urinary frequency of 15 times a day, at intervals of 1 hour, and nocturia of 5 times, at intervals of 1 hour.  He reported intermittent urinary leakage and incontinence, in which no pad or absorbent material was required, and at the time, no appliance was required.

In October 2012, the Veteran indicated that he had to wear "protective briefs" or have a urinal nearby.  See October 2012 VA Form 9.

In a December 2012 Statement of Attending Physician, it was noted that the Veteran had complete loss of bladder sphincter control.

The Veteran was afforded a VA examination in December 2013, at which time it was noted that he had urinary frequency, with a daytime voiding interval of 1 to 2 hours, and a nighttime interval of 3 to 4 times.  It was reported that he did not require an appliance and did not have a voiding dysfunction causing urine leakage.

The Veteran's caretaker submitted a statement in January 2014 reporting that the Veteran suffered from urine leakage.

In a September 2015 VA Form 9, the Veteran reported that he has to have a urinal in every room of the house, and any time he was around running water, he would experience leakage.

In September 2015, the Veteran submitted evidence indicating he urinated 22 times in a 24-hour period.  See September 2015 note.  

The Veteran testified in October 2015 that he experiences urinary frequency of having to use the bathroom at least 20 times per day and about 6 times per night.  See October 2015 BVA Hearing Transcript, page 11-12.  He also indicated that he wears absorbent pads at night.

VA treatment records indicate the Veteran takes medication for urinary incontinence.  

The Board finds that the evidence does not support the assignment of a 60 percent disability rating.  Notwithstanding the Veteran's contention that a rating higher than 40 percent is warranted, the Board notes that the next higher rating of 60 percent requires the use of an appliance or the wearing of absorbent material which must be changed more than 4 times per day.  However, the medical evidence does not establish, and the Veteran does not contend, that he requires the use of an appliance or he wears absorbent materials that must be changed more than 4 times per day.  Therefore, a rating higher than 40 percent is not warranted. 

The Board notes that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss frequency of urination and other experienced symptoms. See Layno v. Brown, 6 Vet. App. 465 (1994). Furthermore, the Board finds the Veteran's statements to be credible. See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005). Unfortunately, there is simply no evidence of record that would entitle the Veteran to the next higher rating of 60 percent, as there is no evidence the Veteran requires the use of an appliance or that he wears absorbent materials that must be changed more than 4 times per day.

In conclusion, the preponderance of the evidence is against the assignment of a rating higher than 40 percent. 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Entitlement to a Rating Higher than 20 Percent for Hypertension, Residual of Rheumatic Fever

Service connection for hypertension was granted in a November 1977 rating decision, at which time a rating of 20 percent was assigned, effective June 1977.  In August 2009, the Veteran submitted a claim for entitlement to an increased rating. He asserts his hypertension is more severe than what is represented by a 20 percent rating.

Hypertensive vascular disease warrants a 20 percent rating when diastolic pressure is predominantly 110 or more or systolic pressure is predominantly 200 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2016).  A 40 percent rating requires diastolic pressure of predominantly 120 or more, and a 60 percent rating requires diastolic pressure of predominantly 130 or more. Id. 

In February 2009, VA treatment records indicate the Veteran's blood pressure was 126/68.  In June 2009, his blood pressure was 137/68.  In July 2009, his blood pressure was 138/85.   In August 2009, it was 138/81.  In November 2009, it was 133/71.  In June 2010, his blood pressure was 141/84.  

The Veteran was afforded a VA examination in September 2010.  Three blood pressure readings were taken: 142/100, 152/100, and 150/100.

The Veteran was afforded a VA examination in December 2011.  Three blood pressure readings were taken: 138/80, 140/80, and 138/82.

A December 2012 Statement of Attending Physician indicated the Veteran's blood pressure was 138/72.  

A November 2013 VA treatment note indicates the Veteran's blood pressure was 211/118.  

The Veteran was afforded a VA examination in December 2013.  Three blood pressure readings were taken: 180/100, 186/94, and 180/90. 

A December 2013 VA treatment note indicated the Veteran's blood pressure was 207/102.  A September 2014 VA treatment note recorded a blood pressure of 200/95.  A February 2015 VA treatment note reported the Veteran's blood pressure was 200/98.  An August 2015 VA treatment note indicates the Veteran's blood pressure was 216/104.  A repeat blood pressure during that same visit was 224/104.  

In September 2015, the Veteran asserted that in November 2013, his blood pressure was "211-118-111" and the doctor sent him to the emergency room for evaluation.  He also stated that in September 2015, his blood pressure was "216/104/96, and he was again recommended to be put in the hospital, but signed a waiver.  See September 2015 VA Form 21-4138.  The Veteran testified in October 2015 that his blood pressure was "normally around over 200 all the time."  See October 2015 BVA Hearing Transcript, page 4.

A March 2016 VA treatment note indicates a blood pressure of 188/90.  A July 2016 VA treatment note indicates the Veteran's blood pressure was 175/90.  

As stated previously, to warrant the next higher rating of 40 percent, the Veteran requires diastolic pressure of predominantly 120 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.  In this case, there is no evidence of blood pressure readings at those levels. In fact, although the Veteran is on medication and it appears there has been some trouble in adjusting the dosage, at no time was the Veteran's diastolic pressure predominately 120 or more.  As such, the Board finds that the Veteran's current rating of 20 percent appropriately compensates the Veteran for the severity of his disability. 

The Board notes that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss current pain and other experienced symptoms. See Layno v. Brown, 6 Vet. App. 465 (1994). Furthermore, the Board finds the Veteran's statements to be credible. See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005). Unfortunately, there is simply no evidence of record that would entitle the Veteran to the next higher rating of 40 percent, as there is no evidence of blood pressure readings with a diastolic level predominately 120 or more.

The Board has also considered whether any alternate Diagnostic Codes allow for a higher evaluation or separate evaluation. However, the Board notes that the Veteran is diagnosed with hypertension. Thus, the Board finds that Diagnostic Code 7101, for hypertension, is the most appropriate.

In conclusion, the preponderance of the evidence is against the assignment of a rating higher than 20 percent. 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a rating higher than 40 percent for chronic prostatitis with urinary incontinence is denied.

Entitlement to a rating higher than 20 percent for hypertension, residual of rheumatic fever, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


